Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Withdrawn Rejections
Applicant’s arguments and amendments filed on 12/20/2021 regarding claim objection to claim 8 have been accepted and the claim objection to claim 8 is withdrawn.
Applicant’s arguments filed on 12/20/2021 regarding the 35 U.S.C. 112(b) rejections have been considered. Arguments and amendments to claims 1, 3-4 and 5 regarding rejections to: a) claims 1 and 5: where exactly the test solution is being added to and how or when the first ligand and receptor are interacting such that the interaction can be determined, b) claims 3-4: exactly when and how long the binding events are recorded, have been considered and were found to be persuasive, therefore the 35 U.S.C. 112(b) rejections towards claims 1, 3-4 and 5 are withdrawn.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts fails to teach the claimed invention wherein a method for determining the interaction between a first ligand and a receptor, said method comprising a sequence of process steps: a) providing a first solution free from the first ligand and comprising a concentration Ci of the receptor, b) adding said first solution to a test well having a test well wall, thereby contacting said first solution with said test well wall being functionalized with a second ligand while recording the number of binding 
Wahlsten et al. (Equilibrium-Fluctuation Analysis for Interaction Studies between Natural Ligands and Single G Protein-Coupled Receptors in Native Lipid Vesicles, DS, 2015, American Chemical Society, pages 10774-10779) discloses the use of total internal reflection fluorescence (TIRF) microscopy to characterize the binding kinetics between the receptor CXCR3 and two of its chemokine ligands, CXCL10 and CXCL11 (Wahlsten, Abstract). All the measurements performed in Wahlsten are done under stagnate conditions when the system has reached an equilibrium; which is persuasively argued in applicant’s arguments (filed on 08/11/2021, Pages 3-6).
Geschwindner et al. (Chapter 6: Label-Free Inhibition in Solution Assays for Fragment Screening from Ye Fang’s Label-Free Biosensor Methods in Drug Discovery, 2015, pages 119-131) discloses an optical waveguide grating (OWG) system to determine small molecule binding. With OWG no single binding events can be resolved since OWG system cannot resolve the signal from sensor surfaces spatially. An OWG system measures the optical thickness within the evanescent field that is usually proportional to changes of mass within the evanescent field (Geschwinder, p. 120, Ins. 12-15). In consequence OWG can only observe the net change of mass at the sensor surface. That is the difference between the mass bound to the surface subtracted by the mass released from the surface. So Geschwindner does not record the number of binding events, such as recording the number of binding events between the receptor and the second ligand, throughout the disclosed method. Recording the number of binding events is a step recited in instant claim 1, because without detecting the number of binding events it is not possible to resolve the binding kinetics between the first ligand and the receptor. Furthermore, Geschwindner discloses that the system has to reach equilibrium before measurements are taken (Geschwindner, p. 126). That is that the receptor and the second ligand has come to equilibrium recording the number of binding events between the receptor and the second ligand; which is persuasively argued in applicant’s arguments (filed on 08/11/2021, Pages 6-7).

Therefore both Wahlsten et al. and Geschwindner et al. teach that measurements being taken regarding the desired interaction after an equilibrium being reached; both references fail to teach the data from the continuous recording is prior to an equilibrium binding being reached between the first ligand and the receptor as stated in the claimed invention.
One skilled in the art would have no motivation or reasonable expectation of success to modify the teachings of prior arts to collect the data from the continuous recording is obtained prior to an equilibrium binding being reached between the first ligand and the receptor, because both Wahlsten et al. and Geschwindner et al. teach that measurements being taken regarding the desired interaction after an equilibrium being reached; additionally Geschwindner et al. teaches only observing the net change of mass at the sensor surface instead of recording the number of binding events between the receptor and the second ligand; as persuasively argued in applicant’s arguments (filed on 08/11/2021, Pages 3-7).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        
/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        January 7, 2022